Exhibit 8.01C Mezey Howarth Racing Stables CEO Featured on Wallst.net SAN CLEMENTE, CA – (MARKETWIRE) - March 17, 2008 Mezey Howarth Racing Stables (OTCBB: MZYH) announced today that at the request of the wallst.net., J. Wade Mezey, CEO and Chairman of Mezey Howarth Racing Stables, provided an interview to wallst.net.Topics covered in the interview include an overview of the Company and the markets it serves, recent press releases and upcoming strategic and financial milestones. To hear the interview in its entirety, visit www.wallst.net, and click on "Interviews." Access to interviews requires free registration, and can be found either by locating the company's ticker symbol under the appropriate exchange on the left-hand column of the "Interviews/Podcasts" section of the site, or by entering the company's ticker symbol in the Search Archive window. Contact info: Wade
